Citation Nr: 1729716	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  07-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to hypertension. 


REPRESENTATION

Appellant represented by:	Carol J. Ponton


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2013, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative requesting a withdrawal of the appeal concerning service connection for sleep apnea, to include as secondary to hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant on the rating reduction issues have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a June 2017correspondence, the Veteran's representative indicated in writing that the Veteran wished to withdraw the pending appeal.  As the Veteran has asserted that he wants to withdraw the issue on appeal, under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over the issues which was withdrawn.  Pursuant to 38 C.F.R. § 20.204 (2016), a Veteran can withdraw an appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issue and it shall therefore be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


